DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if the claims are rewritten to overcome the 112(b) rejections below.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations:
“the controller is configured to prevent content, which has a relationship index changed to be less than the specific value, from being output to the sub-screen, when the relationship index is consecutively adjusted down to be less than the specific value”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the output device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-20 are rejected as being dependent on indefinite claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0348893 A1) in view of Goniwada (US 2018/0307506 A1).
Regarding claims 1 and 11, Kim teaches: An apparatus and a method for controlling a display, the apparatus comprising: 
an output device configured to output at least one content [display 160 may display various contents (par. 48, Fig. 1), such as various applications (par. 75, Fig. 3 and 9B)] and 
a controller configured to set a relationship information indicating a relationship between selected content, which is selected through an input of a user of the at least one content, and remaining content of the at least one content [when a user uses a touch input to select an application for execution, a processor 403 stores in a memory 405 information about the executing application and other executed applications, such as an application execution sequence, execution start times, execution termination times (par. 89, Fig. 4)], and 
arrange an output screen of the output device, based on the relationship information [determine the arrangement order of an image 910 of the memo application, an image 920 of the media player, and an image 930 of the map application based on the execution sequence, execution start times, execution termination times, etc. of applications (par. 131, Fig. 9B, 10B, and 10D)].
Kim does not explicitly disclose the relationship information is an index.
Goniwada teaches: set relationship information as an index [storing application information including a sequence index and that identify relationships between the applications (par. 2 and 18 and Fig. 1B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Goniwada before the effective filing date of the claimed invention to modify the apparatus of Kim by incorporating the relationship information as an index as disclosed by Goniwada.  The motivation for doing so would have been to indicate sequence index locations of each application (Goniwada - par. 18).  Therefore, it would have been obvious to combine the teachings of Kim and Goniwada to obtain the invention as specified in the instant claim.
Regarding claims 2 and 12, Kim and Goniwada teach the apparatus of claim 1; Kim further teaches: the controller is configured to output the selected content, which is selected through the input of the user, to a main screen which is set in an entire portion of the output screen [display on the display 409 a screen associated with the media player application selected through the touch input (par. 75 and 134, Fig. 9D)].
Regarding claims 3 and 13, Kim and Goniwada teach the apparatus of claim 2; The combination of Kim and Goniwada further teaches: the controller is configured to dispose at least one sub-screen at one side of the main screen by splitting a specific region of the main screen, when content having a relationship index of a specific value or more is present, and output the content having the relationship index of the specific value or more, to the sub-screen [Kim – dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  Goniwada – The application having a sequence index above a specific value such as 1 (Fig. 1B)].
Regarding claims 4 and 14, Kim and Goniwada teach the apparatus of claim 3; The combination of Kim and Goniwada further teaches: the controller is configured to adjust down the relationship index, when the content output to the sub-screen is output-cancelled by the input of the user [Kim - adjust the relationship information, such as storing the execution termination time for the application sequence when the application is stopped executing based on a user input device (par. 89 and 107, Fig. 4, 6A, 6B, and 13C).  Goniwada – index (Fig. 1B)].
Regarding claims 6 and 16, Kim and Goniwada teach the apparatus of claim 3; The combination of Kim and Goniwada further teaches: the controller is configured to adjust up a relationship index of content when the content is added by the input of the user [Kim - adjust the relationship information, such as storing the execution start time for the application sequence when the application is selected by a touch input (par. 89, Fig. 4).  Goniwada – index (Fig. 1B)].
Regarding claims 7 and 17, Kim and Goniwada teach the apparatus of claim 6; The combination of Kim and Goniwada further teaches: the controller is configured to additionally dispose a sub-screen by further splitting a specific region of the main screen, when the relationship index is consecutively adjusted up such that the relationship index is the specific value or more; and output content having the relationship index changed to the specific value or more to the additionally disposed sub-screen [Kim - dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  Adjust the relationship information, such as storing the execution start time for the application sequence when the application is selected by a touch input (par. 89, Fig. 4).  Goniwada – The application having a sequence index above a specific value such as 1 (Fig. 1B)].
Regarding claims 9 and 19, Kim and Goniwada teach the apparatus of claim 3; The combination of Kim and Goniwada further teaches: the controller is configured to output the content having the relationship index of the specific value or more to the sub-screen when the main screen and the sub-screen output the same content [Kim – dividing the screen for example when two input devices are present and displaying content on each region of the divided screen (par. 154-155, Fig. 13C), suggesting each input device could select the same content and then select a different content.  Goniwada – The application having a sequence index above a specific value such as 1 (Fig. 1B)].
Regarding claims 10 and 20, Kim and Goniwada teach the apparatus of claim 3; *** further teaches: the controller is configured to learn positions in which the main screen and the sub-screen are disposed [determining (learning) position on the screen of the divided region for display (par. 155, Fig. 13C)].
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0348893 A1) in view of Goniwada (US 2018/0307506 A1) and further in view of Huang et al. (US 2018/0181268 A1).
Regarding claims 8 and 18, Kim and Goniwada teach the apparatus of claim 3; Kim further teaches: when the main screen and the sub-screen output the same content [dividing the screen for example when two input devices are present and displaying content on each region of the divided screen (par. 154-155, Fig. 13C), suggesting each input device could select the same content.].
Kim and Goniwada do not explicitly disclose: the controller is configured to cancel disposing the sub-screen.
Huang teaches: the controller is configured to cancel disposing the sub-screen [causing the second region displaying content to be closed or collapsed (par. 39)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Goniwada, and Huang before the effective filing date of the claimed invention to modify the apparatus of Kim and Goniwada by incorporating the controller is configured to cancel disposing the sub-screen as disclosed by Huang.  The motivation for doing so would have been to give the user an option to close or collapse the region of the screen (Huang - par. 39).  Therefore, it would have been obvious to combine the teachings of Kim and Goniwada with Huang to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424